DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on November 1, 2021, and in the supplemental reply entered on November 2, 2021, for the patent application 15/930,479 originally filed on May 13, 2020. Claims 1-4 were amended in the original reply. Claim 1 was amended in the supplemental reply. Claims 1-5 remain pending. The first office action of August 2, 2021 is fully incorporated by reference into this final office action.

Specification
The amendment to the abstract of the disclosure filed November 1, 2021 is acknowledged and accepted by the examiner.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant has amended claims 1 and 4 to overcome rejections under 35 USC 112(b). However, 35 USC 112(b) rejections still apply, as detailed below.
Applicant’s amendments to the claims are not sufficient to overcome the outstanding 35 USC 101 rejections. Therefore, the claims remain rejected under 35 USC 101, as set forth below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and a substantially similar limitation in claim 4, recites the limitation “an answer of an answerer.” The limitation is originally introduced earlier in respective claims 1 or 4. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the answer of [[an]] the answerer”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claim 1 or 4 (i.e. “[[an]]a second answer of [[an]]a second answerer”). Therefore, claims 1 and 4 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2, 3, and 5 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a state determination apparatus” (i.e. a machine), and claim 4 is directed to “a state determination method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “determining state of a person,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “acquiring first physiological information, and second physiological information or second questionnaire information with respect to a determination target person who is a determination target among first questionnaire information indicating an answer of an answerer to a first questionnaire in which the answer does not indicate an individuality of the answerer, the first physiological information indicating a physiological state of the answerer to the first questionnaire and not indicating the individuality of the answerer to the first questionnaire, the second questionnaire information indicating an answer of an answerer to a second questionnaire in which the answer indicates an individuality of the answerer, and the second physiological information indicating a physiological state of the answerer to the second questionnaire and indicating an individuality of the answerer to the second questionnaire; estimating to which cluster the determination target person belongs among a plurality of clusters forming a population of answerers based on the second physiological information or the second questionnaire information, and a membership condition according to the second physiological information or the second questionnaire information; estimating an answer of the determination target person to the first questionnaire based on state relationship information indicating a relationship between the first questionnaire information and the first physiological information, predefined for each of the plurality of clusters, the state relationship information corresponding to a result of the estimation regarding a membership cluster, and the first physiological information provided by the determination target person; and determining a state of the determination target person based on the estimated answer, wherein each of the first physiological information and the first questionnaire information is information not indicating an individuality, the information not indicating an individuality is information not representing an individual difference in a relationship between a change of the first physiological information or of the first questionnaire information and a change of a state of the determination target person, a combination of the first physiological information and the first questionnaire information is information indicating an individuality, each of the second physiological information and the second questionnaire information is information indicating an individuality, and the information indicating an individuality is information representing an individual difference in a relationship between a change of the second questionnaire information, of the second physiological information, or of the combination information and a change of a state of the determination target person.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a state determination apparatus” and “a non-transitory computer readable recording medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “determining state of a person,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a state determination apparatus,” “a processor,” and “a non-transitory computer readable recording medium,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2, 3, and 5 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2, 3, and 5 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1-5 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al. (hereinafter “Weldemariam,” US 2020/0194103) in view of Dick (US 2002/0116227)
Regarding claim 1 (Currently Amended), and substantially similar limitations in claim 4 (Currently Amended), Weldemariam discloses a state determination apparatus comprising: 
a processor (Weldemariam [0006], “an apparatus includes a memory embodying computer executable instructions; and at least one processor”) that functions as:
an acquisition unit acquiring first physiological information, and second physiological information or second questionnaire information with respect to a determination target person who is a determination target among first questionnaire information indicating an answer of an answerer to a first questionnaire in which the answer does not indicate an individuality of the answerer, the first physiological information indicating a physiological state of the answerer to the first questionnaire and not indicating the individuality of the answerer to the first questionnaire, the second questionnaire information indicating an answer of an answerer to a second questionnaire in which the answer indicates an individuality of the answerer, and the second physiological information indicating a physiological state of the answerer to the second questionnaire and indicating an individuality of the answerer to the second questionnaire (Weldemariam [0051], “a user data gathering module 300 receiving from a user information wallet 302 a first set of data 303 that describes a user,” acquisition unit acquiring first physiological information derived from first questionnaire answers from the “determination target person”; also Weldemariam [0052], “The system 96 includes a personalized question generator module 316 that implements a method 400 (further described with reference to FIG. 4) for generating and presenting a set of personalized questions for screening the user,” system generates a second questionnaire “indicating an individuality of the answerer,” which is reasonably being interpreted to mean that the questions are personalized); 
a membership cluster estimation unit estimating to which cluster the determination target person belongs among a plurality of clusters forming a population of answerers based on the second physiological information or the second questionnaire information, and a membership condition according to the second physiological information or the second questionnaire information (Weldemariam [0061], “the personalized question generator module 316 further alters or elaborates the second set of questions based on the result of a user cohort analysis (e.g., education level, age, demographic, etc.),” user cohort analysis determines a cluster that the determination target person belongs to); 
an answer estimation unit estimating an answer of the determination target person to the first questionnaire based on state relationship information indicating a relationship between the first questionnaire information and the first physiological information, predefined for each of the plurality of clusters, the state relationship information corresponding to an estimation result of the membership cluster estimation unit, and the first physiological information provided by the determination target person (Weldemariam [0060], “one or more of the second set of questions can be answered with reference to the user profile 305 without requiring direct user intervention,” the cohort analysis information can be used with user profile information from the first questionnaire to estimate answers); and 
the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” determining the state of the determination target person based on response analysis), wherein 
each of the first physiological information and the first questionnaire information is information not indicating an individuality (Weldemariam [0058], “the personalized question generator module 316 selects a first set of questions 410 from a standardized question bank 412, based on one or more rules (rules based on information from the user profile),” first questionnaire information is not indicating an individuality because the questions are drawn from a standardized question bank, based on physiological information in the user profile),
the information not indicating an individuality is information not representing an individual difference in a relationship between a change of the first physiological information or of the first questionnaire information and a change of a state of the determination target person (Weldemariam [0053], “the user profile 305 includes social media activities 306, scope of questionnaire 307 which defines the purpose of questionnaire (e.g., screening for generic or specific blood donation, organ donation, stem cell donation, or for other sensitive services), medical history 308 and social history 309, history of cognitive state 310, history of question-response patterns 311, etc. The user profile 305 may also contain references to one or more users who share similar demographic context, without revealing the users' privacy,” describing examples of information collected not indicating an individuality), 
each of the second physiological information and the second questionnaire information is information indicating an individuality (Weldemariam [0061], “the personalized question generator module 316 further alters or elaborates the second set of questions based on the result of a user cohort analysis (e.g., education level, age, demographic, etc.),” user cohort analysis indicates individuality),
… , and
the information indicating an individuality is information representing an individual difference in a relationship between a change of the second physiological information, of the second questionnaire information, or of the combination information and a change of a state of the determination target person (Weldemariam [0055], “the question generation features are features generally in the machine learning sense, and are used by the personalized question generation module 316 and by a question ranking module 317, which at 315 ranks each feature i (fi,j) j in each category j of the user profile 305 based on a risk analysis. The generated questions also are ranked according to a user cohort analysis, specific characteristics of a service for which a user is under screening, weights associated with each of the questions, and format of the questions to be presented for the user,” risk analysis and user cohort analysis are used to generate personalized questions).
Weldemariam does not explicitly teach a combination of the first physiological information and the first questionnaire information is information indicating an individuality.
However, Dick discloses a combination of the first physiological information and the first questionnaire information is information indicating an individuality (Dick [0102], “a combination of medical and related non-medical information could be used to individually identify a person whose information is being distributed,” although a first physiological information and a first questionnaire information may not indicate individuality, the combination of the two may indicate individuality).

Regarding claim 2 (Currently Amended), Weldemariam in view of Dick discloses that the processor further functions as: a state relationship information acquisition unit acquiring state relationship information for each cluster based on the first physiological information and the first questionnaire information provided by a plurality of population constituents each forming the population; and a first update unit updating the state relationship information based on the answer and the first physiological information provided by the determination target person in a case where an update condition that is a predetermined condition related to the answer estimated by the answer estimation unit is satisfied (Weldemariam [0064], “the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” state relationship information is acquired by user cohort analysis derived from the user’s cohort population).
Regarding claim 3 (Currently Amended), Weldemariam in view of Dick discloses that the processor further functions as: a clustering unit classifying the population constituents into a plurality of the response analyzer module 318 identifies response analysis features 503 in the first set of user data 303 and in user responses 504 that correspond to each of the questions… In one or more embodiments, at 505 the response analyzer module 318 employs a micro-expression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503,” user is correlated with a plurality of clusters such as education level or age, and the user affective, contextual and cognitive state is analyzed).
Regarding claim 5 (Original), Weldemariam in view of Dick discloses a non-transitory computer readable recording medium including a computer program for causing a computer to function as the state determination apparatus according to claim 1 (Weldemariam [0005], “a non-transitory computer readable storage medium embodies computer executable instructions which when executed by a computer cause the computer to facilitate the method”).

Response to Arguments
The Applicant’s arguments filed on November 2, 2021 related to claims 1-5 are fully considered, but are not persuasive.

Claim Rejections under 35 U.S.C. § 112
The Applicant respectfully argues “Claims 1 and 4 are amended herein so that the metes and bounds of the subject matter thereof is clear and understandable to one skilled in the art with reasonable certainty.”
The Examiner respectfully disagrees. Claims 1 and 4 recite, “a determination target person who is a determination target among first questionnaire information indicating an answer of an answerer to a first questionnaire… the second questionnaire information indicating an answer of an answerer to a second questionnaire.” It remains unclear whether the “answer” and “answerer” of the first and second questionnaires are the same or different. If they are meant to be the same, the claims should be amended to indicate “the answer of the answerer.” If they are meant to be different, the claims should be amended to indicate “a second answer of a second answerer.”

Claim Rejections under 35 U.S.C. § 101
The Applicant respectfully argues that the limitations of the claims are “akin to the patent eligible determination made in Example 23 of the July 2015 Update Appendix 1 of the 2019 USPTO PEG Guidance, based on an improvement there to computer functionality. Further, the state determination unit is not merely generally estimating, but is limiting the estimation to the determination target person.”
The Examiner respectfully disagrees. Example 23 of the 2019 USPTO PEG Guidance cited by the Applicant is directed to detecting changes in a computer display and adjusting the displayed text accordingly so that text does not become obscured. These features cannot be performed by a human using pen and paper, and when considered as a whole, improves the ability of the computer to display information to the user.

As such, the argument is not persuasive. Therefore, the 35 USC 101 rejection of the claims is not withdrawn.

The Anticipation Rejection
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715           

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715